   8:20-cv-00082-BCB-MDN Doc # 35 Filed: 08/04/20 Page 1 of 1 - Page ID # 72




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

WB MUSIC CORP., EASY ACTION MUSIC,
HORI PRODUCTIONS AMERICA, INC., and
AF CIRCLE C FUND, L.L.C.,                                           8:20-CV-82
                 Plaintiffs,

         vs.                                                         ORDER
IMAGINATION INDUSTRIES, INC., CASEY
ROWE, and HUGH ABRAHAMSON,
                Defendants.


        This matter is before the Court on the parties’ Joint Motion for Dismissal Against

Defendant, Hugh Abrahamson (Filing 33). Pursuant to Federal Rule of Civil Procedure 21,

Plaintiffs’ claims against Hugh Abrahamson are dismissed with prejudice, each party to bear its

own costs and fees. The Clerk of Court is directed to terminate Hugh Abrahamson as a party to

this case.


        Dated this 4th day of August, 2020.

                                                   BY THE COURT:


                                                   ___________________________
                                                   Brian C. Buescher
                                                   United States District Judge
